Citation Nr: 1609672	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran had active duty service from September 1943 to July 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for lung cancer to include as due to asbestos exposure.  The Veteran filed a notice of disagreement (NOD) in October 2011.  Following issuance of a statement of the case in June 2013, the Veteran then perfected a timely appeal of this claim later in June 2013. 

The Board further notes that in September 2014 the Veteran filed an NOD (VA Form 21-0958) with a September 2014 rating decision that denied entitlement to service connection for posttraumatic stress disorder; pain on the left side; shrapnel in the low left hip; potash injury of eyes and arthritis of lumbar spine with disc syndrome.  He also expressed disagreement with the RO's denial of special monthly compensation based on Aid and Attendance/Housebound in this NOD.  A statement of the case (SOC) was never issued by the RO, however as will be discussed further, the Board no longer has jurisdiction to remand this matter for issuance of an SOC based on the death of the Veteran in October 2015.  



FINDING OF FACT

In October 2015, the Veteran died, and a Social Security Administration Inquiry notified the VA of his death.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." 


ORDER

The appeal is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


